DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/688,818, filed November 19, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed December 10, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/688,818, which include: Amendments to the Abstract p.3, Amendments to the Specification pp.4-5, Amendments to the Claims pp.6-11, and Remarks pp.12-15 (containing applicant’s amendments). 
Regarding applicant’s Remarks on p.12, Examiner has acknowledged Claims 1, 14, and 20 have been amended. Examiner has acknowledged Claim 12 (previously left blank) has been canceled, and new Claim 21 has been added. Claims 1-11 and 13-21 remain pending in the application. 
Regarding applicant’s Remarks on p.12, Examiner has acknowledged applicant’s Amendments to the Abstract has corrected the identified typographical error, and therefore the objection previously set forth in the Non-Final Office Action mailed September 10, 2021 is withdrawn.  
Regarding applicant’s Remarks on p.12, Examiner has acknowledged applicant’s Amendments to the Specification have overcome the objections identified in paragraphs [0042], [0056], and [0057], and therefore the respective objections previously set forth in the Non-Final Office Action mailed September 10, 2021 are withdrawn.
Regarding applicant’s Remarks on p.12, Examiner acknowledges applicant’s Amendments to the Claims have overcome the objections identified in Claims 1, 14, and 20, and therefore the respective objections previously set forth in the Non-Final Office Action mailed September 10, 2021 are withdrawn. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/688,818, which include: Remarks pp.12-15 (containing applicant’s arguments).
Regarding applicant’s Remarks on pp.13-15 for Claims 1, 4, 6-7, 9-10, 13, and 20 under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen]; for Claims 2-3, 5, and 14-17 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler]; for Claim 8 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen as applied to Claim 1, in further view of Brownlee, Jason, A Gentle Introduction to the Gradient Boosting Algorithm for Machine Learning (https://web.archive.org/web/20181120145404/https://machinelearningmastery.com/gentle-introduction-gradient-boosting-algorithm-machine-learning/), retrieved from web.archive.org, published 11/20/2018, 9 pages [hereafter referred as Brownlee]; for Claim 18 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler] as applied to Claim 14, in even further view of Brownlee; for Claim 11 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen as applied to Claim 1, in further view of Potapenkov, Pavel, Advocating YAML as DSL (https://medium.com/@pavelpotapenkov/advocating-yaml-as-dsl-7f5fe695fba9), published 2/23/2017, 4 pages [hereafter referred as Potapenkov]; and for Claim 19 under 35 U.S.C. 103 as being unpatentable over Naughton in view of Nguyen, in further view of De Shetler as applied to Claim 14, in even further view of Potapenkov, examiner acknowledges applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that the majority of the Applicant’s prior art arguments are directed to the newly added claim limitation recited in the respective independent claims, where the new claim limitation necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below. However, Examiner has noted Applicant’s arguments contain certain broad assertions, which will be addressed in the following paragraphs.  
Regarding applicant’s Remarks on p.14:
“Moreover, Applicant submits that there would be no motivation to combine the disclosure of Naughton with any other reference teaching that influencer names, associated with the one or more influencers, are mapped to shorter feature names. Specifically, the proposed modification of the decision system of Naughton would render any such machine learning model explanation system unsatisfactory for its intended purpose of enabling computer-automated decisions based on machine-learning training data. Additionally, such a modification would require a significant redesign of the decision system of Naughton, which is intended to facilitate computer-automated decisions, rather than provide a concise explanation of a machine learning model. Accordingly, such a system would have to be completely redesigned from a system that facilitates making decisions to a system that provides concise explanations regarding influencing factors to a machine learning model.
Accordingly, for the reasons stated above, a prima facie case of obviousness of claims 1-20 cannot be established based on the references of record. As such, Applicant respectfully requests the withdrawal of the 35 U.S.C. § 103 rejections.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that the above argument (where the combination of Naughton and Nguyen would render an unsatisfactory machine learning model explanation system or require a significant re-design) is merely an assertion and lacks the necessary supporting evidence. See MPEP 2145 (I). In the Non-Final Office Action mailed September 10, 2021, Examiner pointed out that the Nguyen reference explicitly incorporates by reference in its entirety the Naughton reference (Nguyen [0056], [0086]-[0087]), which, when taken at face value, indicates that the Nguyen reference has evaluated the teachings found in Naughton to be compatible and usable with respect to the claimed invention taught in Nguyen, such that this identified compatibility represents a valid and obvious indication to combine both references. Furthermore, a motivation to combine is provided in Nguyen, where the identified teachings from Naughton (the decision engine, the machine learning model specification, the decision resulting from the prediction from the decision engine) are used to facilitate the re-usability of a machine learning model (i.e., the decision engine) into a machine learning production pipeline, and hence enabling the automation and deployment flow for a machine-learning based decision service, resulting in a computationally (Nguyen [0003]-[0006]; [0056]; [0086]-[0087]). Given the above evidence, the combination of Naughton and Nguyen is a valid and obvious combination, and hence the prior art rejection is maintained. 
As indicated earlier, Examiner has noted Applicant’s amendments to the claims includes a new claim limitation which necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-7, 9-10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial 
Regarding amended Claim 1, Naughton teaches
(Currently Amended) A method implemented by one or more data processors forming part of at least one computing device (Examiner’s note: Under its broadest reasonable interpretation, a “data processor forming part of at least one computing device” is interpreted to indicate a computing system containing one or more computers (containing one or more processors). Naughton teaches a distributed computing system containing multiple computing systems, where each computing system is linked via a network and each computing system contains one or more processors (Naughton Figure 16; [0172]-[0173]; [0175]; [0179]; and [0181]).), the method comprising: 
receiving, by an application, data comprising a specification that defines a … machine learning (ML) model (Examiner’s note: Naughton teaches a decision engine within a decision service loading the decision and parsing the decision information (with the decision information in a format shown in Naughton Figure 4, representing a specification) that includes the definition of a trained machine learning model (with the definition shown in Naughton Figure 4, element 411, representing a model description), where the application is interpreted as the decision engine (used as a prediction model) (Naughton [0029]: “… Decisions may incorporate a variety of rules, data sources and predictions. According to one embodiment, the decision engine is configured to load a decision and parse the decision to create a directed acyclic graph model representing the relationships between decisions, rules and data from data providers.”; and [0098]: “As indicated at 411, a decision may further reference a prediction model used by a prediction service (e.g., data modelling and prediction service 240,340). The “name” specifies the name of a prediction model and “version” specifies the version of the prediction model.”).); …
parsing, by the application, a model description of the trained ML model (Examiner’s note: As indicated earlier, Naughton teaches a decision engine, where the decision engine parses the decision information that includes the definition of a trained machine learning model (with the definition shown in Naughton Figure 4, element 411, representing a model description) (Naughton [0029]: “… Decisions may incorporate a variety of rules, data sources and predictions. According to one embodiment, the decision engine is configured to load a decision and parse the decision to create a directed acyclic graph model representing the relationships between decisions, rules and data from data providers.”).); 
creating … an instance of an engine based on the model description (Examiner’s note: As indicated earlier, Naughton teaches a decision engine parsing decision information that includes the definition of a trained machine learning model, where the result of parsing the decision information that includes the definition of a trained machine learning model allows the execution of the decision engine (where the execution of the decision engine effectively instantiates and creates an instance of the engine) (Naughton [0029]: “… Decisions may incorporate a variety of rules, data sources and predictions. According to one embodiment, the decision engine is configured to load a decision and parse the decision to create a directed acyclic graph model representing the relationships between decisions, rules and data from data providers.”).); 
generating, by the application, a user interface (UI) for requesting a prediction and an associated explanation using the instance of the engine (Examiner’s note: Naughton teaches client computing devices interfacing with a decision requestor through web interfaces to interact with the decision service containing the decision engine (loaded with the decision information, thus producing an instance of the engine), such that a user can input data in the UI to request a prediction from the decision engine, which will provide an output that includes a prediction and a decision result containing metadata to explain the decision, thus corresponding to “generating, by application, an user interface (UI) for requesting a prediction and an associated explanation using the instance of the engine” (Naughton Figure 2, elements 220, 250, 254; [0053]-[0057]: “… A client computing device may run a client application, such as an application specifically configured to interface with decision system 200 to generate application pages for display to a user, a web browser or other client application  … Each of decision requestor 220, decision service 250, data modeling and prediction service 240 and secure network services 210 may include interfaces, such as APIs or other interface, so that other services can send calls and data to and receive data from that service. …The interfaces can be configured to … receive and respond to queries from users at client computing devices, … obtain data from or provide data obtained, or determined, by decision system 200 to client computing devices 202…”; [0064]: “Decision requestor 220 is configured to communicate with client applications to provide content to client applications and request decisions from decision service 250.”; and [0074]: “… based on the decision type and decision input attributes for the decision that decision engine 254 is being requested to make, decision engine 254 can access the appropriate rules (e.g., from decision base 256), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata.”).); 
receiving, by the UI, user input data comprising a requested prediction having one or more influencers (Examiner’s note: Under its broadest reasonable interpretation, the limitation “receiving … user input data comprising a requested prediction having one or more influencers” is interpreted as performing a prediction request based on user input data comprising one or more influencers, which under its broadest reasonable interpretation, an “influencer” or “model influencer” is a variable used to provide input into a trained machine learning model to make a prediction. As indicated earlier, Naughton teaches client computing devices interface with a decision requestor through web interfaces to interact with the decision service to obtain decision input data for decision requests, where the decision input are variables (representing one or more influencers) that are applied to a prediction model to produce a prediction and a decision result containing metadata to explain the decision (Naughton Figure 2, elements 220, 250, 254; [0143]: “ … a decision may specify constants and variables. … A variable name may also refer directly to an attribute of a decision input, data source, or prediction result. … Similarly, 1119 indicates sourcing a variable from a prediction … with the prediction model type being risk_consumer.”; and [0074]: “… based on the decision type and decision input attributes for the decision that decision engine 254 is being requested to make, decision engine 254 can access the appropriate rules (e.g., from decision base 256), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata.”).); 
determining and providing, by the instance of the engine, the prediction and the associated explanation based on the user input data (Examiner’s note: Referring to Naughton Figure 1 and Figure 2, Naughton teaches a decision controller (Fig 1, 112; Fig 2, 252) within a decision service (Fig 1, 110; Fig 2, 250) receiving requests from the decision requestor (Fig 1, 120; Fig 2, 220), including decision input data applied to a prediction model, where the decision input data contains input variable information, where the decision engine (Fig 1, 114; Fig 2, 254, loaded with the decision information) generates a prediction and a decision result containing metadata to explain the decision (Naughton [0034]: “A decision requestor 120 is a service configured to request a decision from decision service 110. … the decision requestor 120 is configured to request decision from decision service 110 responsive to input from client computers.”; [0046]: “On receiving a request for a decision, decision controller 112 passes the decision request along with relevant decision input data to decision engine 114 and passes the decision result generated by decision engine 114 back to the requesting service (including a unique decision identifier).”; [0057]: “…The interfaces can be configured to … receive and respond to queries from users at client computing devices, … obtain data from or provide data obtained, or determined, by decision system 200 to client computing devices 202…”; [0143]: “ … a decision may specify constants and variables. … A variable name may also refer directly to an attribute of a decision input, data source, or prediction result. … Similarly, 1119 indicates sourcing a variable from a prediction … with the prediction model type being risk_consumer.”; and [0074]: “… based on the decision type and decision input attributes for the decision that decision engine 254 is being requested to make, decision engine 254 can access the appropriate rules (e.g., from decision base 256), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata.”).); …
While Naughton teaches an application receiving data comprising a specification that defines a machine learning (ML) model, Naughton does not explicitly teach
receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model; …
creating, by an engine factory, an instance of an engine …
Nguyen teaches
receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model (Examiner’s note: Nguyen teaches a decision engine used within a modelling service during the production phase of a pipeline, where the production phase uses a model specification (using AML objects to define a selected trained machine learning model), with the trained machine learning model stored within a prediction server (located within the decision system described in Naughton Figures 2, elements 240, 242, 244). Nguyen explicitly teaches the usage of the decision engine taught in Naughton, as it fully incorporates by reference the Naughton reference in its entirety (Nguyen [0056], [0086]-[0088]), making this a valid combination, such that the production phase of a pipeline corresponds to an application for “receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model” (Nguyen [0080]-[0082]: “The trained predictive model, including the selected trained model, may be output as a prediction model comprising a set of software objects with methods to implement a selected predictive model on data input into the prediction model. According to one embodiment, the trained prediction models may be models according to an Adaptive Modelling Language (AML) that comprise AML objects. … a selected prediction model can be directly deployable as a production model usable by a decision engine. … the model training input format used to train the model is selected to match the production format such that the prediction model can receive the production formatted data when the predict function is called and apply the same pipeline as was used in training the model. A selected trained model trained based on the model training specification can be called by the name provided with the model training specification or generated by the system. For example, when inputting the model training specification, a user may specify the model being trained is 'delinquency60, version=1p0p0.'”).); …
creating, by an engine factory, an instance of an engine (Examiner’s note: Under its broadest reasonable interpretation, the term “engine factory” is interpreted to be directed to a stage in a pipeline that instantiates and applies a decision engine. As indicated earlier, Nguyen teaches a decision engine used within a modelling service during the production phase of a pipeline, where the production phase using a model specification (containing a selected trained machine learning model) to specify the decision engine taught by Naughton represents the creation of an instance of an engine by an engine factory, where it will be further applied to make a prediction (Nguyen [0081]-[0082]: “… a selected prediction model can be directly deployable as a production model usable by a decision engine. … the model training input format used to train the model is selected to match the production format such that the prediction model can receive the production formatted data when the predict function is called and apply the same pipeline as was used in training the model. A selected trained model trained based on the model training specification can be called by the name provided with the model training specification or generated by the system. For example, when inputting the model training specification, a user may specify the model being trained is 'delinquency60, version=1p0p0.'”; and [0086]: “A selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model id:delinquency60-1p0p0 in the rules language of  … U.S. patent application Ser. No. 16/011,617 filed Jun. 18, 2018, entitled “Computer System Decision Engine”.”).) …
Both Naughton and Nguyen are analogous art since they both teach providing a machine learning model specification to a machine-learning based decision service to perform predictions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decision service as taught in Naughton and incorporate it within the production phase of a pipeline within a modeling service by providing a trained model specification as taught in Nguyen as a way to automate the production and deployment of a machine-learning based decision service. The motivation to combine is taught in Nguyen, as the Nguyen reference explicitly (Nguyen [0056]; [0086]-[0087]; and [0003]-[0006]: “It is becoming increasingly common for network sites to employ computer-based decision systems to customize content provided to users via web pages, web applications, and mobile device applications. For example, a decision system may employ a software system, referred to as a rules engine, that executes rules in a runtime production environment to approve/disapprove users for accounts, determine which products/services to offer to users and make other decisions that affect the content provided to users. … Decision systems may utilize machine learning predictive models in making decisions. Training machine learning models, however, can be a computationally intensive task. … This process may demand significant amounts of computational and developer time to manage the workflow in a statistically sound manner. … machine learning models are developed by data scientists and then turned over to engineers to productionize the model — that is implement the model in a production environment. Data scientists often develop machine learning models using data that is of a different format or from different sources than the data that will be used in the production environment.”).
While Naughton in view of Nguyen teaches displaying decision input variables and associated decision results to client computing devices, Naughton in view of Nguyen does not explicitly teach
displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers.
Heno teaches
displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers (Examiner’s note: Heno teaches shorter names of attribute namestrings on different plots showing attributes and their corresponding Shapley values resulting from processing the Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”), with the corresponding mapping between attribute namestrings and shorter names provided under “print(boston.DESCR)”).).
Both Naughton in view of Nguyen and Heno are analogous art since they both teach providing explanations from a machine learning model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decision input variables with corresponding names taught in Naughton in view of Nguyen and extend it to incorporate shorter names mapped to variable names taught in Heno, in the context of providing alternate ways of displaying decision input variables that provide the most impact or contribution on client computing devices. The motivation to combine is taught in Heno, since the variable names and their corresponding shorter names are mapped to each other, and as such, both names are effectively referencing the same variable or attribute. From a visual perspective, the shorter name on a graphical representation (i.e. graphs, bar plots) allows for better readability of the information, where there may not be enough space to show the longer variable name without impacting or diverting the main focus of the graphical representation. Hence, it would have been obvious to a person having ordinary skill in the art to use a shorter name as a substitute for the longer but more descriptive variable name to display information without impacting the overall predictable results (Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”), with the corresponding mapping between attribute namestring and shorter names provided under “print(boston.DESCR)”).
Regarding original Claim 2, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, wherein the determining the prediction and the explanation comprises: 
encoding the user input data into one or more numeric features (Naughton Figure 13: examiner’s note: Naughton teaches using an argument schema to encode decision input values into a Naughton Figure 13; and [0151]: “… According to one embodiment, the definition of attributes may be maintained as an argument schema. … For each argument, the schema for a data source lists where to source the value of the argument. In the example of FIG. 13, all the values are sourced from the decision input.”). Although the examples shown indicate ‘string’ type, inputs such as “max monthly payment” and “consumer risk scores” represent numeric values (Naughton  [0152]: “… For example, a data source could be the count of approved vehicles in the live inventory. The data source definition could specify the inputs of the max monthly payment and risk score of the consumer. Thus, the data source would return the count of vehicles given consumer's specific max monthly payment and risk score.”), and hence a person having ordinary skill in the art would use a type of “numeric” or “number” to identify such types of numeric input data.); 
browsing a plurality of decision trees defined within the specification to provide a raw prediction score (Examiner’s note: Naughton teaches decision information containing list of decision rules and prediction model (Naughton Figure 4, indicated by “Decision Rules” and “predictions”), where the decision rules specify the decision tree (stored in a decision base). Multiple decision trees are stored in the decision base, identified by “kind” (Naughton [0036]-[0037]), with multiple definitions of decision trees corresponding to a different “kind” corresponding to “a plurality of decision trees”. Naughton teaches determining a prediction involves walking the relevant decision tree, and encountering a child node to request a prediction score (Naughton [0067]) using the specified predictive model (Naughton Figure 14, elements 1410, 1412, 1414 and 1416 (comprising one decision tree ‘kind’), elements 1402, 1410, 1412, 1414 and 1416 (comprising another decision tree ‘kind’); [0143]: “As discussed above, a decision may specify constants and variables. The variable names may refer to methods on a decision class that process the decision input or data from data providers (e.g., data sources, prediction results, munged data or other data) to determine a variable value. … Similarly, 1119 indicates sourcing a variable from a prediction (type is specified as prediction) with the prediction model type being risk_consumer.”; and [0156]: “Decision tree 1400 defines the sources of data, variables and models to be loaded, constants to be set and outputs for each level of the tree. The decision engine walks the tree beginning at the node representing the requested decision, determines the data sources required to execute the requested decision (including subdecisions) and pre-fetches or not data for decisions further in the decision tree based on configuration. For example, responsive to a request for a preapproval_leasing decision, the decision engine walks the tree comprising nodes 1410, 1412, 1414 and 1416 and determines the data sources required for each node. Responsive to a request for a finalized_lease_decision, the decision engine walks the tree comprising nodes 1402, 1410, 1412, 1414 and 1416 and determines the data sources required for each node. Determining the data sources required for a node can include communicating with a prediction service (e.g., data modelling and prediction service 140, 240, 340) to determine the data sources required for the prediction models referenced by the decision corresponding to the node.”). Heno also teaches applying training data to a random forest regressor model to produce a score for the model (Heno README.md Step 2. Random Forest).); and
determining an importance value for each influencer, the importance value comprising either 
(i) a SHapley Additive exPlanation (SHAP) value (Examiner’s note: As indicated earlier, Heno teaches Shapley values for attributes, where these Shapley values are the result of processing the training data from a trained random forest regressor model, and where a plot of these attributes and their Shapley values represent how each feature contributes positively or negatively to the model input (thus representing an attribute or feature importance) (Heno README.md Using SHAP to see the feature contribution to the target variable 3rd paragraph: “…Python SHAP library is an easy to use visual library that facilitates our understanding about feature importance and impact direction (positive/negative) to our target variable both globally and for an individual observation.”; and Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”).) or
(ii) a SHAP value normalized as a z-score using a mean and a standard deviation associated with training data used to train the ML model.  
Regarding original Claim 4, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, 
wherein the trained ML model is a regression model (Examiner’s note: Nguyen teaches the selected trained machine learning model from a modelling system can be a regression model (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”).) and 
the prediction comprises a prediction score (Examiner’s note: As indicated earlier, Nguyen teaches the selected trained machine learning model from a modelling system, where the selected trained machine learning model returns a prediction containing a prediction score (Nguyen [0080]: “Each trained model may further comprise a commonly named prediction function (called here “ .predict”) used to initiate a prediction by the model. The predict function of each model is callable to take input in the model input format and return a prediction score (e.g., a prediction score for an applicant for credit). The trained model can process the input data using the pipeline, apply the predictive model and generate the prediction score.”).).  
Regarding original Claim 6, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, further comprising: 
requesting, by the application, model information associated with the specification, the model information comprising at least one of a model type, a target name, or a target type (Examiner’s note: As indicated earlier, Nguyen teaches the decision engine (representing the application) making a request to a prediction service, where the request specifies the model information to make the prediction, including the model type (e.g., “random_forest”) for the selected trained model (Nguyen Figure 4B, element 408; and [0085]-[0088]: “As shown in the example of FIG. 4B, 'random_forest' is specified as the machine learning algorithm 408 … selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model_id: delinquency60-1p0p0 … As discussed in … U.S. patent application Ser. No. 16/011,617 filed Jun.18 2018, entitled “Computer System Decision Engine”, a decision may reference a prediction from a prediction service. …”).).
Regarding Claim 7, Naughton in view of Nguyen, in further view of Heno teaches
The method of claim 1, further comprising: 
requesting, by the application, model influencers associated with the specification, the model influencers comprising at least one of a name, a value type, a storage type, or a listing of values (Examiner’s note: As indicated earlier, Nguyen teaches the decision engine making a request to a prediction service where the request includes independent variable data (corresponding to “model influencers”) specified in the model specification to make the prediction, where the independent variables data shown in Nguyen 4A, element 414 includes variable names (Nguyen Figure 4A, element 414; and [0083]-[0088]: “Embodiments of the modelling system can allow a user to provide a model training specification using relatively simple programming. FIGS. 4A, 4B, for example, illustrate one example of a model training specification. As illustrated, the model training specification provides a data source for a dependent variable 402, data sources for independent variables 404, a learning transformation pipeline of transformations 406, a machine learning algorithm 408 to apply and parameters 410 for the machine learning algorithm 408. … As shown in the example of FIG. 4B, 'random_forest' is specified as the machine learning algorithm 408 … selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model_id: delinquency60-1p0p0 … As discussed in … U.S. patent application Ser. No. 16/011,617 filed Jun.18 2018, entitled “Computer System Decision Engine”, a decision may reference a prediction from a prediction service. …if a decision engine makes a call to a prediction service for a “deliquency60-1p0p0” prediction, the prediction service can inform the decision engine of the data sources or other data needed to make the prediction (e.g., ‘AgencyAReportSoft’, version = '1p0', 'IncomeReport', version ‘1p1’ (414)). … The decision engine can pass the data source instances or other data to the prediction service …”).).  
Regarding original Claim 9, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, wherein the specification comprises 
an array of nodes of decision trees arranged in a predefined order (Examiner’s note: Naughton teaches decision information (representing a specification) containing the decision tree definitions and associated leaf node definitions (Naughton Figure 4, elements 416 and 418) and the prediction model Naughton Figure 4, element 411), where the decision tree definitions are defined as a set of condition nodes with a certain set of rules and relationships (i.e., nested conditions as shown in Naughton Figure 12B, elements 1220 and 1230) (Naughton Figures 4, elements 416, 418; Figure 11, Figure 12B; and [0146]-[0147]: “As illustrated in FIG. 11, a condition set is denoted by the key "children." A children array defines a set of condition nodes that are children of the parent decision. A condition node may include a rule or further condition set. The next condition operator (e.g., type: any or type: all) at the same level as a "children" key sets the condition operator that applies to the results of the children condition nodes. For example, the condition operator 1118 means that all the conditions in condition set 1120 must pass for decision 1100 to return a pass. … Condition sets can be nested. Turning to FIG. 12B, rule 1200 defines condition set 1210 having condition operator 1212. The values of the children condition array denoted by "children:" indicated at 1203 includes further children condition sets ("children:" arrays) 1220 and 1230 and rule 1240. According to condition operator 1212, each of condition set 1220, condition set 1230 and condition 1240 must be true in order for decision 1200 to pass.”).) and 
mapped variable names to feature names, wherein each feature name is an alphanumeric representation (Examiner’s note: Under its broadest reasonable interpretation, an alphanumeric representation (defined in Merriam-Webster dictionary) consists of “letters, numbers, and often other symbols (such as punctuation marks and mathematical symbols)”, of which spaces between words and clauses is also considered a punctuation mark (as defined by Merriam-Webster, a punctuation mark are “marks (periods, commas) in a piece of writing that make its meaning clear and that separate it into sentences, clauses, etc.”). Naughton Figure 5, element 520 teaches variables used in decision inputs, consisting of a “label” namestring (“Monthly Reported Income Cents”) and “variable” namestring (“monthly_self_reported_income_cents”), both corresponding to the same variable with a value 300000, where the “variable” namestring corresponds to “variable names” and “label” namestring corresponds to “… feature names” (note that in Naughton, spaces are used to separate words and clauses; however, a person having ordinary skill in the art can also use other punctuation marks (underscores, dashes, semi-colons, etc.) to perform the same separation to produce predictable results) (Naughton [0115]: “In the example illustrated, each rule includes a "label" which provides a label that is easily human readable for convenience. "variable" specifies the value that is being analyzed by a rule. The variables being analyzed for any given decision may refer to values from a decision input, values obtained from the data source, values obtained from a prediction or other values … A variable name may also refer directly to an attribute of a decision input, data source or prediction result.”).).  
Regarding original Claim 10, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, wherein the application is a cloud-based web application (Examiner’s note: Naughton teaches the decision system implemented in a distributed networked environment, comprising a plurality of servers, computing devices, and information provider systems, collectively corresponding to a cloud-based web application (Naughton Figure 16; [0172]-[0173]: “FIG. 16 depicts a diagrammatic representation of a distributed network computing environment where embodiments disclosed can be implemented. … network computing environment 2000 includes network 2004 that can be bi-directionally coupled to a client computing device 2014, a server system 2016 and one or more information provider systems 2017. Server system 2016 can be bi-directionally coupled to data store 2018. Network 2004 may represent a combination of wired and wireless networks … For the purpose of illustration, a single system is shown for each of client computing device 2014 and server system 2016. However, a plurality of computers may be interconnected to each other over network 2004.”).).  
Regarding original Claim 13, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, wherein the instance of the engine is a XGBoost JavaScript Runtime (Examiner’s note: Nguyen teaches the selected trained machine learning algorithm, where the selected trained machine learning algorithm includes an XGBoost algorithm (an ensemble-based decision tree model), which is an open-source software package that can be implemented in Java and/or any other scripting code (Nguyen [0094]: “Examples of machine learning algorithms, for implementation, may include open source packages such as XGBoost (“Extreme Gradient Boosting”) … XGBoost is a decision tree based algorithm…”; and [0099]: “At least portions of the functionalities or processes described herein can be implemented in suitable computer executable instructions. The computer-executable instructions may be stored as software code components or modules on one or more computer readable media … the computer-executable instructions may include lines of compiled C++, Java, HTML, or any other programming or scripting code.”).).  
Regarding amended Claim 20, 
Claim 20 recites a non-transitory computer program product storing instructions which result in operations comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Naughton, Nguyen, and Heno as indicated in Claim 1. In addition, Naughton teaches local and remote storage devices within a distributed computing environment, where the local and remote storage devices on the computer store program modules or subroutines, and these local and remote storage devices represent non-transitory computer readable storage media (Naughton Figure 16; [0172]-[0176]; [0179]; and [0181]). 
Claims 3, 5, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019, 3 pages [hereafter referred as Heno], in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler].
Regarding original Claim 3, Naughton in view of Nguyen, in further view of Heno as applied to Claim 1 teaches
(Original) The method of claim 1.
While Naughton in view of Nguyen, in further view of Heno teaches Shapley values stored in “shap_values” and the corresponding variables stored in “X” (Heno README.md Step 1. Load the data into a dataframe; Step 3. SHAP values), Naughton in view of Nguyen, in further view of Heno does not explicitly teach
… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer.  
De Shetler teaches
… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer (Examiner’s note: Referring to the prediction and associated explanation provided to the user, De Shetler teaches reason_codes consisting of an array of ranked variables/features (corresponding to “an array of individual contributions associated with each of the one or more influencers”), each with a “feature” name and corresponding “effect” (corresponding to “the array comprising an … importance value computed for the influencer”) (De Shetler [0078]: “ … the second machine learning model may also be an XGBoost algorithm. … a Shapley Additive Explanations (SHAP) approach may be used to explain the output of the machine learning model. SHAP connects game theory with local explanations, and is a consistent and logically accurate additive feature attribution method. … Assume a machine learning prediction is made based on a customer profile. The customer profile used for the machine learning algorithm is a 1xN feature vector. For each of the N features, the value of the feature is moved. The XGBoost algorithm is executed again, and the impact of moving the feature is observed and recorded. The SHAP algorithm ranks the impact and the direction of the impact. The direction of impact is a quantitative assessment whether the change made the machine learning output bigger or smaller. Finally the SHAP algorithm sorts the ranked impacts by feature. The feature or features that have the highest rank or ranks are output as the reasons. A detailed example of a response from the machine learning application, including reasons, is provided below:” 
    PNG
    media_image1.png
    718
    406
    media_image1.png
    Greyscale
).). 
Both Naughton in view of Nguyen, in further view of Heno and De Shetler are analogous art since they both teach using machine learning models to perform predictions and associated explanations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prediction and associated explanations resulting from the trained machine learning model as taught in Naughton in view of Nguyen, in further view of Heno and enhance it by performing the Shapley analysis as taught in De Shetler as a way to provide an explanation for the associated prediction using SHAP values. The motivation to combine is taught in De Shetler, as a way to perform impact assessment of features for a prediction and to explain the reasoning behind the prediction, which allows a human user to justify and guide further actions taken based on the prediction, thereby improving the usability and understandability of the prediction (De Shetler [0079]-[0084]: “… The process of determining a reason may be termed “translation” of one or more features into one or more reasons for the risk score. … For example, assume that the feature of the highest importance was the merchant's credit score, and the feature of the second highest importance was a feature indicating that the merchant was experiencing explosive growth (e.g. , doubling sales in a single month). These two features, combined, establish a reason to limit the merchant's use of the TPEP system that the merchant has had past credit problems and therefore has a higher probability of being unable to successfully handle the substantially increased business if many of those orders end up as chargebacks. Note that multiple reasons may be provided to a merchant. … In this manner, the merchant understands the limits being placed on the TPEP system, as well as the reason or reasons for the decision. The merchant, upon seeing the reasons, could appeal to the TPEP provider to change the limit based on additional information that the merchant believes is relevant. In this case, a human analyst could determine whether to adjust or remove the limit; however, in the meantime, the merchant may immediately begin to use the TPEP system, with the imposed limits, while waiting for the results of the appeal.”).
Regarding original Claim 5, Naughton in view of Nguyen, in further view of Heno as applied to Clam 1 teaches
(Original) The method of claim 1, 
wherein the trained ML model is a binary classification model or a multi-class classification model (Examiner’s note: As indicated earlier, Nguyen teaches the selected trained machine learning model from a modelling system, where the selected trained machine learning model can be a support vector machine model (corresponding to “wherein the trained ML model is … a multi-class classification model”) (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”).)  …
However, Naughton in view of Nguyen, in further view of Heno does not teach
… the prediction comprises a prediction decision and a probability associated with the prediction decision.  
De Shetler teaches
… the prediction comprises a prediction decision and a probability associated with the prediction decision (Examiner’s note: De Shetler teaches a machine learning model (such as a support vector classifier) producing a risk score as output, reflecting a probability that a merchant being evaluated will De Shetler Figure 5A, 5B steps 514 and 516 (corresponding to “a prediction decision and a probability associated with the prediction decision.”). The figure provided in Claim 3 above shows the output of the flow from De Shetler Figures 5A and 5B, where the resulting output is a prediction containing an explanation comprising of SHAP values for the features and a prediction “score” corresponding to the risk score (De Shetler [0042]-[0043]: “… the data repository (302) also includes the machine learning model (316). … other machine learning models could be used, such as but not limited to … a native Bayes , a support vector classifier (SVC) … The data repository (302) also stores a risk score (318). The risk score (318) is a number that reflects a probability that a merchant being evaluated will not be able to meet an obligation under the terms of use of the TPEP system . … The machine learning model (316) takes as input the machine readable vector (314), and outputs the risk score (318). Determination of the risk score and use of the machine learning model (316) is described further with respect to FIG. 5A and FIG. 5B.”).).  
Both Naughton in view of Nguyen, in further view of Heno and De Shetler are analogous art since they both teach using machine learning models to perform predictions and associated explanations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prediction and associated explanations resulting from the trained machine learning model as taught in Naughton in view of Nguyen, in further view of Heno and enhance it by performing the Shapley analysis as taught in De Shetler as a way to provide an explanation for the associated prediction using SHAP values. The motivation to combine is taught in De Shetler, as provided in the prior art claim mapping of Claim 3 recited above.
Regarding amended Claim 14, Naughton teaches
(Currently Amended) A system comprising: 
a data processor (Examiner’s note: Under its broadest reasonable interpretation, a “data processor” is interpreted to indicate a computing system containing one or more computers (containing one or more processors), such as a distributed computing system (Naughton Figure 16; [0172]-[0173]; [0175]; [0179]; and [0181]).); and 
memory storing instructions stored on the data processor, which when executed result in operations (Examiner’s note: Naughton teaches local and remote storage devices within a distributed computing environment, where the local and remote storage devices on the computer store program modules or subroutines (Naughton Figure 16; [0172]-[0176]; [0179]; and [0181]).) comprising: 
… parsing, by the application, a model description of the trained ML model (Examiner’s note: As indicated earlier, Naughton teaches a decision engine, where the decision engine parses the decision information that includes the definition of a trained machine learning model (with the definition shown in Naughton Figure 4, element 411, representing a model description) (Naughton [0029]: “… Decisions may incorporate a variety of rules, data sources and predictions. According to one embodiment, the decision engine is configured to load a decision and parse the decision to create a directed acyclic graph model representing the relationships between decisions, rules and data from data providers.”).); 
creating … an instance of an engine based on the model description (Examiner’s note: As indicated earlier, Naughton teaches a decision engine parsing decision information that includes the definition of a trained machine learning model, where the result of parsing the decision information allows the execution of the decision engine (corresponding to “creating … an instance of an engine based on the model description”) (Naughton [0029]: “… Decisions may incorporate a variety of rules, data sources and predictions. According to one embodiment, the decision engine is configured to load a decision and parse the decision to create a directed acyclic graph model representing the relationships between decisions, rules and data from data providers.”).); 
generating, by the application, a user interface (UI) for requesting a prediction and an associated explanation using the instance of the engine (Examiner’s note: Naughton teaches client computing devices interfacing with a decision requestor through web interfaces to interact with the decision service containing the decision engine (loaded with the decision information, thus producing an instance of the engine), such that a user can input data in the UI to request a prediction from the decision engine, which will provide an output that includes a prediction and a decision result containing metadata to explain the decision, thus corresponding to “generating, by application, an user interface (UI) for requesting a prediction and an associated explanation using the instance of the engine” (Naughton Figure 2, elements 220, 250, 254; [0053]-[0057]: “… A client computing device may run a client application, such as an application specifically configured to interface with decision system 200 to generate application pages for display to a user, a web browser or other client application  … Each of decision requestor 220, decision service 250, data modeling and prediction service 240 and secure network services 210 may include interfaces, such as APIs or other interface, so that other services can send calls and data to and receive data from that service. …The interfaces can be configured to … receive and respond to queries from users at client computing devices, … obtain data from or provide data obtained, or determined, by decision system 200 to client computing devices 202…”; [0064]: “Decision requestor 220 is configured to communicate with client applications to provide content to client applications and request decisions from decision service 250.”; and [0074]: “… based on the decision type and decision input attributes for the decision that decision engine 254 is being requested to make, decision engine 254 can access the appropriate rules (e.g., from decision base 256), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata.”).); 
receiving, by the UI, user input data comprising a requested prediction having one or more influencers (Examiner’s note: Under its broadest reasonable interpretation, the limitation “receiving … user input data comprising a requested prediction having one or more influencers” is interpreted as performing a prediction request based on user input data comprising one or more influencers, which under its broadest reasonable interpretation, an “influencer” or “model influencer” is a variable used to provide input into a trained machine learning model to make a prediction. As indicated earlier, Naughton teaches client computing devices interface with a decision requestor through web interfaces to interact with the decision service to obtain decision input data for decision requests, where the decision input corresponding to variables (representing one or more influencers) are applied to a prediction model to produce a prediction and a decision result containing metadata to explain the decision (Naughton Figure 2, elements 220, 250, 254; [0143]: “ … a decision may specify constants and variables. … A variable name may also refer directly to an attribute of a decision input, data source, or prediction result. … Similarly, 1119 indicates sourcing a variable from a prediction … with the prediction model type being risk_consumer.”; and [0074]: “… based on the decision type and decision input attributes for the decision that decision engine 254 is being requested to make, decision engine 254 can access the appropriate rules (e.g., from decision base 256), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata.”).); 
requesting, by the application, model information associated with the specification, the model information comprising at least one of a model type, a target name, or a target type (Examiner’s note: As indicated earlier, Nguyen teaches the decision engine (representing the application) making a request to a prediction service, where the request specifies the model information to make the prediction, including the model type (e.g., “random_forest”) for the selected trained model (Nguyen Figure 4B, element 408; and [0085]-[0088]: “As shown in the example of FIG. 4B, 'random_forest' is specified as the machine learning algorithm 408 … selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model_id: delinquency60-1p0p0 … As discussed in … U.S. patent application Ser. No. 16/011,617 filed Jun.18 2018, entitled “Computer System Decision Engine”, a decision may reference a prediction from a prediction service. …”).); 
requesting, by the application, model influencers associated with the specification, the model influencers comprising at least one of a name, a value type, a storage type, or a listing of values (Examiner’s note: As indicated earlier, Nguyen teaches the decision engine making a request to a prediction service where the request includes independent variable data (corresponding to “model influencers”) specified in the model specification to make the prediction, where the independent variables Nguyen 4A, element 414 includes variable names (Nguyen Figure 4A, element 414; and [0083]-[0088]: “Embodiments of the modelling system can allow a user to provide a model training specification using relatively simple programming. FIGS. 4A, 4B, for example, illustrate one example of a model training specification. As illustrated, the model training specification provides a data source for a dependent variable 402, data sources for independent variables 404, a learning transformation pipeline of transformations 406, a machine learning algorithm 408 to apply and parameters 410 for the machine learning algorithm 408. … As shown in the example of FIG. 4B, 'random_forest' is specified as the machine learning algorithm 408 … selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model_id: delinquency60-1p0p0 … As discussed in … U.S. patent application Ser. No. 16/011,617 filed Jun.18 2018, entitled “Computer System Decision Engine”, a decision may reference a prediction from a prediction service. …if a decision engine makes a call to a prediction service for a “deliquency60-1p0p0” prediction, the prediction service can inform the decision engine of the data sources or other data needed to make the prediction (e.g., ‘AgencyAReportSoft’, version = '1p0', 'IncomeReport', version ‘1p1’ (414)). … The decision engine can pass the data source instances or other data to the prediction service …”).); and 
determining and providing, by the instance of the engine, the prediction and the associated explanation based on the model information and the model influencers (Examiner’s note: Referring to the embodiments of Naughton Figure 1 and Figure 2, Naughton teaches a decision controller (Fig 1, 112; Fig 2, 252) within a decision service (Fig 1, 110; Fig 2, 250) receiving requests from the decision requestor (Fig 1, 120; Fig 2, 220), including decision input data applied to a prediction model (where the prediction model specification shown in Naughton Figure 4B represents model information), where the decision input data contains input variable information representing model influencers, where the decision engine (Fig 1, 114; Fig 2, 254, loaded with the decision information) generates a prediction and a decision result containing metadata to explain the decision (Naughton [0034]: “A decision requestor 120 is a service configured to request a decision from decision service 110. … the decision requestor 120 is configured to request decision from decision service 110 responsive to input from client computers.”; [0046]: “On receiving a request for a decision, decision controller 112 passes the decision request along with relevant decision input data to decision engine 114 and passes the decision result generated by decision engine 114 back to the requesting service (including a unique decision identifier).”; [0057]: “…The interfaces can be configured to … receive and respond to queries from users at client computing devices, … obtain data from or provide data obtained, or determined, by decision system 200 to client computing devices 202…”; [0143]: “ … a decision may specify constants and variables. … A variable name may also refer directly to an attribute of a decision input, data source, or prediction result. … Similarly, 1119 indicates sourcing a variable from a prediction … with the prediction model type being risk_consumer.”; and [0074]: “… based on the decision type and decision input attributes for the decision that decision engine 254 is being requested to make, decision engine 254 can access the appropriate rules (e.g., from decision base 256), retrieve the required data sources and/or prediction scores, process the decision rules to generate a decision result and return the decision result to the requesting service. The decision result may include the ID of the decision and metadata about the decision including, for example, an indication of whether the decision result was a pass or a fail, prediction scores generated when making the decision, decline codes indicating why the decision failed or other decision metadata.”).), …
While Naughton teaches an application receiving data comprising a specification that defines a machine learning (ML) model, Naughton does not explicitly teach
receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model; …
creating, by an engine factory, an instance of an engine …
Nguyen teaches
receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model (Examiner’s note: Nguyen teaches a decision engine used within a modelling service during the production phase of a pipeline, where the production phase uses a model specification (using AML objects to define a selected trained machine learning model), with the trained machine Naughton Figures 2, elements 240, 242, 244). Nguyen explicitly teaches the usage of the decision engine taught in Naughton, as it fully incorporates by reference the Naughton reference in its entirety (Nguyen [0056], [0086]-[0088]), making this a valid combination, such that the production phase of a pipeline corresponds to an application for “receiving, by an application, data comprising a specification that defines a trained machine learning (ML) model” (Nguyen [0080]-[0082]: “The trained predictive model, including the selected trained model, may be output as a prediction model comprising a set of software objects with methods to implement a selected predictive model on data input into the prediction model. According to one embodiment, the trained prediction models may be models according to an Adaptive Modelling Language (AML) that comprise AML objects. … a selected prediction model can be directly deployable as a production model usable by a decision engine. … the model training input format used to train the model is selected to match the production format such that the prediction model can receive the production formatted data when the predict function is called and apply the same pipeline as was used in training the model. A selected trained model trained based on the model training specification can be called by the name provided with the model training specification or generated by the system. For example, when inputting the model training specification, a user may specify the model being trained is 'delinquency60, version=1p0p0.'”).); …
creating, by an engine factory, an instance of an engine (Examiner’s note: Under its broadest reasonable interpretation, the term “engine factory” is interpreted to be directed to a stage in a pipeline that instantiates and applies a decision engine. As indicated earlier, Nguyen teaches a decision engine used within a modelling service during the production phase of a pipeline, where the production phase using a model specification (containing a selected trained machine learning model) to specify the decision engine taught by Naughton represents the creation of an instance of an engine by an engine factory, where it will be further applied to make a prediction (Nguyen [0081]-[0082]: “… a selected prediction model can be directly deployable as a production model usable by a decision engine. … the model training input format used to train the model is selected to match the production format such that the prediction model can receive the production formatted data when the predict function is called and apply the same pipeline as was used in training the model. A selected trained model trained based on the model training specification can be called by the name provided with the model training specification or generated by the system. For example, when inputting the model training specification, a user may specify the model being trained is 'delinquency60, version=1p0p0.'”; and [0086]: “A selected trained model trained based on the model training specification of FIGS. 4A, 4B can encapsulate the data pipeline and include a .predict function to call the model. The model may be referred to by a name associated with the model training specification, such as by model id:delinquency60-1p0p0 in the rules language of  … U.S. patent application Ser. No. 16/011,617 filed Jun. 18, 2018, entitled “Computer System Decision Engine”.”).) …
Both Naughton and Nguyen are analogous art since they both teach providing a machine learning model specification to a machine-learning based decision service to perform predictions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decision service as taught in Naughton and incorporate it within the production phase of a pipeline within a modeling service by providing a trained model specification as taught in Nguyen as a way to automate the production and deployment of a machine-learning based decision service. The motivation to combine is taught in Nguyen, as provided in the prior art claim mapping of Claim 1 recited above.
While Naughton in view of Nguyen teaches displaying decision input variables and associated decision results to client computing devices, Naughton in view of Nguyen does not explicitly teach
displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers.
Heno teaches
displaying, in the UI, shorter feature names representing influencer names that are mapped to the one or more influencers (Examiner’s note: Heno teaches shorter names of attribute namestrings on different plots showing attributes and their corresponding Shapley values, where the attributes and their corresponding Shapley values are shown to indicate their impact and contribution on model input, and where a mapping of the shorter names to the longer attribute namestrings are provided in a description detail (Heno README.md Step 3. SHAP values, 3rd and 4th figures under “shap.summary_plot(shap_values, X)” and “shap.summary_plot(shap_values, X, plot_type=“bar”), with the corresponding mapping between attribute namestring and shorter names provided under “print(boston.DESCR)”).).
Both Naughton in view of Nguyen and Heno are analogous art since they both teach providing explanations from a machine learning model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the decision input variables with corresponding names taught in Naughton in view of Nguyen and extend it to incorporate shorter names mapped to variable names taught in Heno, in the context of providing alternate ways of displaying the decision input variables representing those variables that provide the most impact or contribution on client computing devices. The motivation to combine is taught in Heno, as provided in the prior art claim mapping of Claim 1 recited above.
While Naughton in view of Nguyen, in further view of Heno teaches Shapley values in the context of displaying Shapley values in a graph, Naughton in view of Nguyen, in further view of Heno does not explicitly teach
… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer.  
De Shetler teaches
… wherein the prediction and the associated explanation comprises an array of individual contributions associated with each of the one or more influencers, the array comprising an influencer name and importance value computed for the influencer (Examiner’s note: Referring to the prediction and associated explanation provided to the user, De Shetler teaches reason_codes consisting of an array of ranked variables/features (corresponding to “an array of individual contributions associated with each of the one or more influencers”), each with a “feature” name and “effect” (corresponding to “the array comprising an … importance value computed for the influencer”) (De Shetler [0078]: “ … the second machine learning model may also be an XGBoost algorithm. … a Shapley Additive Explanations (SHAP) approach may be used to explain the output of the machine learning model. SHAP connects game theory with local explanations, and is a consistent and logically accurate additive feature attribution method. … Assume a machine learning prediction is made based on a customer profile. The customer profile used for the machine learning algorithm is a 1xN feature vector. For each of the N features, the value of the feature is moved. The XGBoost algorithm is executed again, and the impact of moving the feature is observed and recorded. The SHAP algorithm ranks the impact and the direction of the impact. The direction of impact is a quantitative assessment whether the change made the machine learning output bigger or smaller. Finally the SHAP algorithm sorts the ranked impacts by feature. The feature or features that have the highest rank or ranks are output as the reasons. A detailed example of a response from the machine learning application, including reasons, is provided below:” <see figure provided in Claim 3>).).  
Both Naughton in view of Nguyen, in further view of Heno and De Shetler are analogous art since they both teach using machine learning models to perform predictions and associated explanations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prediction and associated explanations resulting from the trained machine learning model as taught in Naughton in view of Nguyen, in further view of Heno and enhance it by performing the Shapley analysis as taught in De Shetler as a way to provide an explanation for the associated prediction using SHAP values. The motivation to combine is taught in De Shetler, as provided in the prior art claim mapping of Claim 3 recited above.
Regarding Claim 15, 
Claim 15 recites the system of claim 14, where the system further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Naughton in view of Nguyen, in further view of Heno as indicated in Claim 2, in view of the rejections applied to Claim 14.
Regarding original Claim 16, 
Claim 16 recites the system of claim 14, where the system further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by Naughton in view of Nguyen, in further view of Heno as indicated in Claim 4, in view of the rejections applied to Claim 14.
Regarding original Claim 17, 
Claim 17 recites the system of claim 14, where the system further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale and motivations provided by Naughton in view of Nguyen, in further view of Heno and De Shetler as indicated in Claim 5, in view of the rejections applied to Claim 14.
Claim 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019, 3 pages [hereafter referred as Heno] as applied to Claim 1; in even further view of Brownlee, Jason, A Gentle Introduction to the Gradient Boosting Algorithm for Machine Learning  (https://web.archive.org/web/20181120145404/https://machinelearningmastery.com/gentle-introduction-gradient-boosting-algorithm-machine-learning/), retrieved from web.archive.org, published 11/20/2018, 9 pages [hereafter referred as Brownlee].
Regarding original Claim 8, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1, 
wherein the trained ML model is trained using a gradient boosting technique (Examiner’s note: Nguyen teaches the selected trained machine learning model from a modelling system, where the selected trained machine learning model includes gradient boosting trees (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”).) …
However, Naughton in view of Nguyen, in further view of Heno does not explicitly teach 
… the trained ML model comprise a plurality of decision trees.  
Brownlee teaches
… the trained ML model comprise a plurality of decision trees (Examiner’s note: Brownlee teaches adding decision trees as a weak learner during training of the gradient boosting model, until training stops, with the trained model consisting of “a plurality of decision trees” (Brownlee How Gradient Boosting Works: “Gradient boosting involves three elements: 1. A loss function to be optimized. A weak learner to make predictions. 3. An additive model to add weak learners to minimize the loss function. … 2. Weak Learner Decision trees are used as the weak learner in gradient boosting. … Trees are constructed in a greedy manner … 3. Additive Model Trees are added one at a time, and existing trees in the model are not changed. … Instead of parameters, we have weak learner sub-model or more specifically decision trees. … we must add a tree to the model that reduces the loss (i.e., follow the gradient). … A fixed number of trees are added or training stops once loss reaches an acceptable level or no longer improves on an external validation dataset.”).).  
Both Naughton in view of Nguyen, in further view of Heno and Brownlee are analogous art since they both teach using gradient boosting to train machine learning models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gradient boosting machine learning model taught in Naughton in view of Nguyen, in further view of Heno and apply the detailed gradient boosting steps of adding decision trees to the machine learning model as taught in Brownlee as a way to produce the predictable result of a trained gradient boosting machine learning model containing a plurality of decision trees. The motivation to combine is taught in Brownlee, as a gradient boosting trees are a more general way to train a weak decision tree model into a stronger model containing a plurality of decision trees through a boosting technique that can use any differentiable loss function to produce a model that has increased prediction performance over a single weak decision tree model (Brownlee AdaBoost the First Boosting Algorithm: “ … Boosting refers to this general problem of producing a very accurate prediction rule by combining rough and moderately inaccurate rules-of-thumb. …” and Brownlee How Gradient Boosting Works: “ … A benefit of the gradient boosting framework is that a new boosting algorithm does not have to be derived for each loss function that may want to be used, instead, it is a generic enough framework that any differentiable loss function can be used. … Decision trees are used as the weak learner in gradient boosting. Specifically regression trees are used that output real values for splits and whose output can be added together, allowing subsequent models outputs to be added and “correct” the residuals in the predictions. …”).
Regarding new Claim 21,
Claim 21 recites the non-transitory computer program product of claim 20, where the non-transitory computer program product stores instructions which result in operations comprising claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale and motivations provided by Naughton in view of Nguyen, in further view of Heno and Brownlee as indicated in Claim 8, in view of the rejections applied to Claim 20.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019, 3 pages [hereafter referred as Heno], in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler] as applied to Claim 14; in even further view of Brownlee, Jason, A Gentle Introduction to the Gradient Boosting Algorithm for Machine Learning  (https://web.archive.org/web/20181120145404/https://machinelearningmastery.com/gentle-introduction-gradient-boosting-algorithm-machine-learning/), retrieved from web.archive.org, published 11/20/2018, 9 pages [hereafter referred as Brownlee].
Regarding original Claim 18, Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler teaches
(Original) The system of claim 14, 
wherein the trained ML model is trained using a gradient boosting technique (Examiner’s note: Nguyen teaches the selected trained machine learning model from a modelling system, where the selected trained machine learning model includes gradient boosting trees (Nguyen [0024]: “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”).) …  
However, Naughton in view of Nguyen, in even further view of Heno, in even further view of De Shetler does not explicitly teach 
… the trained ML model comprise a plurality of decision trees.  
Brownlee teaches
… the trained ML model comprise a plurality of decision trees (Examiner’s note: Brownlee teaches adding decision trees as a weak learner during training of the gradient boosting model, until training stops, with the trained model consisting of “a plurality of decision trees” (Brownlee How Gradient Boosting Works: “Gradient boosting involves three elements: 1. A loss function to be optimized. A weak learner to make predictions. 3. An additive model to add weak learners to minimize the loss function. … 2. Weak Learner Decision trees are used as the weak learner in gradient boosting. … Trees are constructed in a greedy manner … 3. Additive Model Trees are added one at a time, and existing trees in the model are not changed. … Instead of parameters, we have weak learner sub-model or more specifically decision trees. … we must add a tree to the model that reduces the loss (i.e., follow the gradient). … A fixed number of trees are added or training stops once loss reaches an acceptable level or no longer improves on an external validation dataset.”).).  
Both Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler and Brownlee are analogous art since they both teach using gradient boosting to train machine learning models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the gradient boosting machine learning model taught in Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler and apply the detailed gradient boosting steps of adding decision trees to the machine learning model as taught in Brownlee as a way to produce the predictable result of a trained gradient boosting machine learning model containing a plurality .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019, 3 pages [hereafter referred as Heno] as applied to Claim 1; in further view of Potapenkov, Pavel, Advocating YAML as DSL (https://medium.com/@pavelpotapenkov/advocating-yaml-as-dsl-7f5fe695fba9), published 2/23/2017, 4 pages [hereafter referred as Potapenkov].
Regarding original Claim 11, Naughton in view of Nguyen, in further view of Heno teaches
(Original) The method of claim 1. 
While Naughton in view of Nguyen, in further view of Heno teaches trained machine learning model specifications written in scripting languages such as Adaptive Modelling Language AML (Nguyen [0080]-[0082]) or YAML (Naughton [0106]-[0107]) and both Naughton and Nguyen teach that other scripting languages can be used (Naughton [0180] and Nguyen [0099]), Naughton in view of Nguyen, in further view of Heno does not explicitly teach
wherein the specification comprises a JavaScript Object Notation (JSON) specification.
Potapenkov teaches
wherein the specification comprises a JavaScript Object Notation (JSON) specification (Examiner’s note: Potapenkov teaches YAML syntax is a superset of JSON syntax, thus enabling a person having ordinary skill in the art to readily produce a trained model specification written in JSON (corresponding to “wherein the specification comprises a JavaScript Object Notation (JSON) specification”) by making minimal changes to an existing trained model specification already written in YAML (Potapenkov And the silver bullet is… “Actually, there’s no silver bullet when deciding what DSL to choose. But as for me, I really think that YAML — is as close to be that bullet as possible. First of all, it is strict: it describes data structures in the manner similar to JSON. It’s syntax is actually a superset of JSON syntax, but allowing to write much less special characters if there’s no ambiguity.”).).
Both Naughton in view of Nguyen, in further view of Heno and Potapenkov are analogous art since they both teach using scripting languages that can be easily parsed for specifying configurations for use in applications.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trained machine learning model specification written using YAML syntax as taught in Naughton in view of Nguyen, in further view of Heno and manually convert it to a trained machine learning model specification using JSON syntax as taught in Potapenkov as a way to produce a JSON specification. The motivation to combine is driven by the fact that YAML syntax is a superset of JSON syntax, which allows a person having ordinary skill in the art to readily convert an existing YAML specification into a JSON specification by performing minimal differences in syntax to confirm with JSON syntax, in order to produce the same predictable result. Potapenkov additionally teaches that scripting languages such as YAML (which includes JSON, as it is a superset of JSON) are easily parseable by third-party libraries, thus allowing a system to include third-party parsers as intermediate tools within a system, and allow different front-end implementations for a system, thereby improving the reusability of a system (Potapenkov Conclusion: “And since it is a worldwide standard, it is easily parseable by third-party libraries — that saves lots of time during development and allows other people to easily create tools, that will either use your configuration as an input source for some purpose, or use your configuration as intermediate representation while implementing alternative front-ends for configuring your systems.”).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Naughton et al., U.S. PGPUB 2018/0365578, published 12/20/2018 [hereafter referred as Naughton], in view of Nguyen et al., U.S. PGPUB 2019/0042887, published 2/7/2019 [hereafter referred as Nguyen], in further view of Heno, Helena, "SHAP (SHapley Additive exPlanations)", retrieved from GitHub SHAP_tutorial/README.md at master helenaEH/SHAP_tutorial (https://github.com/helenaEH/SHAP_tutorial/blob/master/README.md), last committed September 19, 2019, 3 pages [hereafter referred as Heno],  in even further view of De Shetler et al., U.S. PGPUB 2021/0065191, filed 8/30/2019 [hereafter referred as De Shetler] as applied to 
Regarding original Claim 19, Naughton in view of Nguyen, in even further view of Heno, in even further view of De Shetler teaches
(Original) The system of claim 14, 
wherein (i) the application is a cloud-based web application (Examiner’s note: Naughton teaches the decision system implemented in a distributed networked environment, comprising a plurality of servers, computing devices, and information provider systems, collectively corresponding to a cloud-based web application (Naughton Figure 16; and [0172]-[0173]: “FIG. 16 depicts a diagrammatic representation of a distributed network computing environment where embodiments disclosed can be implemented. … network computing environment 2000 includes network 2004 that can be bi-directionally coupled to a client computing device 2014, a server system 2016 and one or more information provider systems 2017. Server system 2016 can be bi-directionally coupled to data store 2018. Network 2004 may represent a combination of wired and wireless networks … For the purpose of illustration, a single system is shown for each of client computing device 2014 and server system 2016. However, a plurality of computers may be interconnected to each other over network 2004.”).), 
(ii) the instance of the engine is a XGBoost JavaScript Runtime (Examiner’s note: Nguyen teaches the selected trained machine learning algorithm includes an XGBoost algorithm (an ensemble-based decision tree model), which is an open-source software package that can be implemented in Java and/or any other scripting code (Nguyen [0094]: “Examples of machine learning algorithms, for implementation, may include open source packages such as XGBoost (“Extreme Gradient Boosting”) … XGBoost is a decision tree based algorithm…”; and [0099]: “At least portions of the functionalities or processes described herein can be implemented in suitable computer executable instructions. The computer-executable instructions may be stored as software code components or modules on one or more computer readable media … the computer-executable instructions may include lines of compiled C++, Java, HTML, or any other programming or scripting code.”).), and 
that includes an array of nodes of decision trees arranged in a predefined order (Examiner’s note: Naughton teaches decision information (representing a specification) containing the decision tree definitions and associated leaf node definitions (elements 416 and 418) and the prediction model (element 411), where the decision tree definitions are defined as a set of condition nodes with a certain set of rules and relationships (i.e., nested conditions as shown in Figure 12B, elements 1220 and 1230) (Naughton Figures 4, elements 416, 418; Figure 11, Figure 12B; and [0146]-[0147]: “As illustrated in FIG. 11, a condition set is denoted by the key "children." A children array defines a set of condition nodes that are children of the parent decision. A condition node may include a rule or further condition set. The next condition operator (e.g., type: any or type: all) at the same level as a "children" key sets the condition operator that applies to the results of the children condition nodes. For example, the condition operator 1118 means that all the conditions in condition set 1120 must pass for decision 1100 to return a pass. … Condition sets can be nested. Turning to FIG. 12B, rule 1200 defines condition set 1210 having condition operator 1212. The values of the children condition array denoted by "children:" indicated at 1203 includes further children condition sets ("children:" arrays) 1220 and 1230 and rule 1240. According to condition operator 1212, each of condition set 1220, condition set 1230 and condition 1240 must be true in order for decision 1200 to pass.”).) and 
mapped variable names to feature names, wherein each feature name is an alphanumeric representation (Examiner’s note: Under its broadest reasonable interpretation, an alphanumeric representation (defined in Merriam-Webster dictionary) consists of “letters, numbers, and often other symbols (such as punctuation marks and mathematical symbols)”, of which spaces between words and clauses is also considered a punctuation mark (as defined by Merriam-Webster, a punctuation mark are “marks (periods, commas) in a piece of writing that make its meaning clear and that separate it into sentences, clauses, etc.”). Naughton Figure 5, element 520 teaches variables used in decision inputs, consisting of a “label” namestring (“Monthly Reported Income Cents”) and “variable” namestring (“monthly_self_reported_income_cents”), both corresponding to the same variable with a value 300000,  (Naughton [0115]: “In the example illustrated, each rule includes a "label" which provides a label that is easily human readable for convenience. "variable" specifies the value that is being analyzed by a rule. The variables being analyzed for any given decision may refer to values from a decision input, values obtained from the data source, values obtained from a prediction or other values … A variable name may also refer directly to an attribute of a decision input, data source or prediction result.”).).  
While Naughton in view of Nguyen, in even further view of Heno, in even further view of De Shetler teaches trained machine learning model specifications written in scripting languages such as Adaptive Modelling Language AML (Nguyen [0080]-[0082]) or YAML (Naughton [0106]-[0107]) and both Naughton and Nguyen teach that other scripting languages can be used (Naughton [0180] and Nguyen [0099]), Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler does not explicitly teach
… (iii) the specification comprises a JavaScript Object Notation (JSON) specification …
Potapenkov teaches
… (iii) the specification comprises a JavaScript Object Notation (JSON) specification (Examiner’s note: Potapenkov teaches YAML syntax is a superset of JSON syntax, thus enabling a person having ordinary skill in the art to readily produce a trained model specification written in JSON (corresponding to “wherein the specification comprises a JavaScript Object Notation (JSON) specification”) by making minimal changes to an existing trained model specification already written in YAML (Potapenkov And the silver bullet is… “Actually, there’s no silver bullet when deciding what DSL to choose. But as for me, I really think that YAML — is as close to be that bullet as possible. First of all, it is strict: it describes data structures in the manner similar to JSON. It’s syntax is actually a superset of JSON syntax, but allowing to write much less special characters if there’s no ambiguity.”).) …
Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler and Potapenkov are analogous art since they both teach using scripting languages that can be easily parsed for specifying configurations for use in applications.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the trained machine learning model specification written using YAML syntax as taught in Naughton in view of Nguyen, in further view of Heno, in even further view of De Shetler and manually convert it to a trained machine learning model specification using JSON syntax as taught in Potapenkov as a way to produce a JSON specification. The motivation to combine is driven by the fact that YAML syntax is a superset of JSON syntax, which allows a person having ordinary skill in the art to readily convert an existing YAML specification into a JSON specification by performing minimal differences in syntax to confirm with JSON syntax, in order to produce the same predictable result. Potapenkov additionally teaches that scripting languages such as YAML (which includes JSON, as it is a superset of JSON) are easily parseable by third-party libraries, thus allowing a system to include third-party parsers as intermediate tools within a system, and allow different front-end implementations for a system, thereby improving the reusability of a system (Potapenkov Conclusion: “And since it is a worldwide standard, it is easily parseable by third-party libraries — that saves lots of time during development and allows other people to easily create tools, that will either use your configuration as an input source for some purpose, or use your configuration as intermediate representation while implementing alternative front-ends for configuring your systems.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121